Citation Nr: 1000667	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a skin rash 
disorder.

2. Entitlement to service connection for a skin rash disorder 
claimed as a result of exposure to Agent Orange.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In a rating decision in June 1972, the RO denied the 
Veteran's claim of service connection for a skin rash 
disorder; and after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of the adverse determination.

2. The additional evidence received since the rating decision 
in June 1972 by the RO, denying the Veteran's application to 
reopen the claim of service connection for a skin rash 
disorder, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3. Any currently diagnosed skin rash disorder is not shown to 
be causally related to active service, including as due to 
Agent Orange or other herbicide exposure therein.

4. A hearing loss is not currently shown.


CONCLUSIONS OF LAW

1. The rating decision in June 1972 by the RO, denying the 
application to reopen the claim of service connection for a 
skin rash disorder, became final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.200, 20.201, 20.302 
(2009).

2. The additional evidence presented since the rating 
decision in June 1972 is new and material, and the claim for 
service connection for a skin rash disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3. A skin rash disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A (West 2002 & Supp. 2009); 38 U.S.C.A. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4. Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § § 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In this case, the RO provided pre- adjudication VCAA notice 
by letter, dated in January 2005.  The notice included the 
type of evidence needed to substantiate the underlying claims 
of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The elements of new and material evidence were set 
forth and the basis for the prior final denial was 
identified.

The Veteran was also notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim).  Further VCAA notice is not required.

To the extent that the VCAA notice did not include the 
provisions for the effective date of a claim and the degree 
of disability assignable, the underlying service connection 
claims are denied in the instant decision.  Thus, no rating 
percentage or effective date will be assigned.  According, 
any notice deficiency in this regard is harmless error.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the RO has obtained 
service treatment records and VA records, and the Veteran was 
afforded VA examinations in December 2008 for both the skin 
rash disorder and the hearing loss claims.

The Veteran, through his service representative, argues the 
VA examination regarding his skin rash disorder is inadequate 
because the examiner did not order laboratory tests to 
determine the exact nature of the skin rash disorder, citing 
38 C.F.R. §§ 4.2, 4.10, 4.41, 4.42.  He further argues the 
examiner concluded that any current skin condition was "not 
likely caused by service as far as can be found on this exam, 
without running any tests on his condition."  However, that 
is an inaccurate summation of the examiner's conclusion.  The 
examiner never used the phrase "without running any tests on 
his condition" and did not otherwise express the need for 
any further testing to assist him in reaching a conclusion.  
The Board finds the examination is thorough and provides the 
details and reasoning needed to adjudicate the claim.  Absent 
an indication from the examiner that testing would be 
beneficial in this matter, the Board concludes that it is 
unnecessary to remand the skin disorder claim for further 
testing.  In other words, there is no reasonable possibility 
laboratory testing would substantiate the claim.  38 C.F.R. 
§ 3.159 (d).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

New and Material Evidence- Skin Rash Disorder.

By a rating decision in June 1972, the RO denied the claim of 
service connection for a skin rash disorder on the merits 
because the record did not show that the Veteran had a 
current skin disease.

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, the 
Veteran did not file a notice of disagreement, and the 
determination by the RO became final by operation of law.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in June 1972 is summarized as 
follows:

While in service, in May 1971, the Veteran sought treatment 
for a rash on his face.  After treatment failed, and shaving 
exacerbated the condition, the Veteran was placed on medical 
profile and allowed to have a beard.  In August 1971, he 
sought treatment for a rash in his groin area that was 
described as a ringworm type rash. 

After service, the Veteran applied for service connection for 
a skin condition.  He was afforded a VA examination in April 
1972, but the examiner did not find any skin rash or other 
medical condition involving the skin.

Again, based on the absence of evidence demonstrating chronic 
skin disability, the RO denied the claim in June 1972.

In December 1984, the Veteran attempted to reopen the claim 
of entitlement to service connection for a skin rash 
disorder.  The RO sent a letter requesting further 
information, but the Veteran did not respond.  In any event, 
there is no indication that any notice with accompanying 
appellate rights was issued at that time.  Thus, the June 
1972 denial remains the last final decision of record.

The clinical evidence added to the record since 1972 includes 
VA outpatient treatment reports beginning in 2002.  Such 
records indicate that from time to time, while treating and 
evaluating the Veteran for various other unrelated medical 
conditions, his caregivers have examined the skin and usually 
indicate that his skin is "normal" or "intact" (December 
2004) or his skin color is "natural" (May 2003).

In November 2005, the Veteran contacted VA by telephone 
complaining of a skin rash.  He was given an appointment for 
treatment in December 2005 but did not appear as scheduled.

In December 2006, the Veteran underwent a VA examination.  
The examiner noted a faint erythema on both cheeks which 
seemed to be a non-specific dermatitis.  He diagnosed 
pseudofolliculitis barbae and non-specific dermatitis of the 
cheeks.

The Veteran has also submitted 5 color photos which the Board 
has reviewed. They appear to show discoloration in each cheek 
area rising to the mid-ear level and reaching across the 
bridge of the nose.

An unappealed decision by the RO or a decision of the Board 
is final. 38 U.S.C.A. §§  7104(b), 7105.  The claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

The RO did consider the claim to be reopened on the merits.  
However, regardless of the RO's characterization of the 
claim, the Board is without jurisdiction to consider the 
substantive merits of the claim for service connection in the 
absence of a finding that new and material evidence has been 
presented.  The Board therefore must determine whether new 
and material evidence has been received to reopen the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

As the Veteran's claim to reopen was received after August 
29, 2001, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers, 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence linking the post-service skin condition to service.

The Veteran has presented evidence that he now suffers from a 
skin condition or rash, i.e., a diagnosis of a non-specific 
dermatitis.  This evidence is new and material.  Indeed, it 
was not previously before the RO for consideration in June 
1972.  Moreover, it relates to the unestablished fact 
necessary to substantiate the claim, that is, showing that 
the Veteran has a current condition that could be service 
related, the absence of which was the basis for the prior 
denial.

The new evidence, on its face, raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim is reopened.

Service connection 

Laws & Regulations

As the claim for service connection for a skin rash disorder 
had been considered on the merits by the RO, the Board may 
proceed with appellate review at this time.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b), 38 C.F.R. § 
3.304(d).

The Veteran asserts that his skin disorder resulted from 
exposure to Agent Orange while he was in Vietnam.  Service 
records do confirm that part of the Veteran's service 
included duty in Vietnam.  In this regard, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to a herbicide agent 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section. 38 U.S.C.A. § 
1116(b) (1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 
3.307(a) (6), 3.309(e).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. 
Cir. 1994).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Skin Rash

Factual Background

While in service, in May 1971, the Veteran sought treatment 
for a rash on his face.  After treatment failed, and shaving 
exacerbated the condition, the Veteran was placed on medical 
profile and allowed to have a beard.  In August 1971, he 
sought treatment for a rash in his groin area that was 
described as a ringworm type rash.  Separation examination in 
January 1972 showed normal findings.  

Following discharge, the Veteran was afforded a VA 
examination in March 1972.  At that time, the examiner did 
not find any skin rash or other medical condition involving 
the skin.

The Veteran has sought treatment at VA facilities, and the 
records indicate that from time to time, while treating and 
evaluating the Veteran for various other unrelated medical 
conditions, his caregivers have examined the skin and usually 
indicate the Veteran's skin as "normal" or "intact" 
(December 2004) or his skin color was "natural" (May 2003).

In November 2005, the Veteran contacted VA by telephone, 
complaining of a skin rash.  He was given an appointment for 
treatment in December 2005 but did not keep the appointment.

In December 2006, the Veteran underwent a VA examination.  He 
provided a history, although he was described as a rather 
inexact historian.  In service, while shaving, he developed 
pus and dime-sized sores.  He received some creams for 
treatment in the service.  In the 1970s, he suffered a rash 
that lasted about six months and then went away.  The rash 
was in the beard zone.  It seemed to come back in 1982 and it 
was treated with ointment.  He also stated he had a skin rash 
that flared and he was given anointment by VA at Palo Alto 
and the rash seemed to go away.

Currently, the Veteran has flares of an erythematous patch of 
skin on his cheeks.  The examiner noted a faint erythema on 
both cheeks which seemed to be a non-specific dermatitis.  
The area on each cheek was approximately the size of a half 
dollar and above the beard zone anteriorly.  He also had some 
flaring of the rash in the eyebrows which itch.  The Veteran 
could not be specific about whether this flare-up was the 
same skin problem he had in service.  He treated it with an 
unspecified type of cream and used it frequently in the 
winter and did not use it in the spring or summer.

Based on the Veteran's description of the skin rash in 
service, the examiner concluded the Veteran developed 
pseudofolliculitis barbae.  Other than the erythema, the 
examiner did not note any lesions, nodules, or evidence of 
pseudofolliculitis barbae.  The Veteran's current problem was 
a mild erythema or non-specific dermatitis.  The examiner 
stated the pseudofolliculitis barbae was service-related.  As 
to the current diagnosis of non-specific dermatitis, the 
examiner stated although it was chronic in this Veteran, it 
was not a known complication of pseudofolliculitis barbae and 
was not likely caused by service as far as could be found on 
the examination.  He did not indicate that any further 
laboratory or diagnostic testing would be helpful.

The Veteran has also submitted 5 color photos which the Board 
has reviewed. They show what appears to be a discoloration in 
each cheek area rising to the mid-ear level and reaching 
across the bridge of the nose.

Analysis

The Veteran's current condition, non-specific dermatitis, is 
not on the list of diseases subject to presumptive service 
connection due to exposure to Agent Orange. Again, the 
Secretary of VA has determined that a presumption of service 
connection based on exposure to Agent Orange used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. Notice, 72 Fed. Reg. 32,395 (2007).

Thus, as the Veteran served in Vietnam, he is presumed to 
have been exposed to Agent Orange.  Non-specific dermatitis, 
however, is not on the list of diseases for which the 
presumption of service connection due to exposure to Agent 
Orange applies.  Therefore, the remaining question is whether 
non-specific dermatitis is actually caused by exposure to 
Agent Orange under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The Veteran may also be service connected if the 
evidence establishes that non-specific dermatitis is the 
result of an in-service injury, disease, or event other than 
exposure to Agent Orange.

There is no medical evidence that the Veteran's skin rash 
disorder, non-specific dermatitis, resulted from exposure to 
Agent Orange.  On the basis of the service treatment records, 
the current non-specific dermatitis was not affirmatively 
shown to have been present during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

As for establishing service connection on the basis that the 
disease was otherwise incurred in service based all the 
evidence, the VA examiner in 2006 expressed the opinion that 
the current diagnoses of non-specific dermatitis was not 
related to the problem the Veteran suffered in 1971.  The 
examiner has deduced that the Veteran suffered from 
pseudofolliculitis barbae in service.  The examiner explained 
that there were no residuals found relating to the 
pseudofolliculitis barbae and that the pseudofolliculitis 
barbae would not cause the Veteran's current condition of 
non-specific dermatitis.  Finally, there is no evidence or 
suggestion that the Veteran's current skin rash disorder is 
related to the in-service groin rash which was described as a 
ringworm type rash.  It does not appear the Veteran's 
currently suffers from a ringworm type rash as none was noted 
on examination, nor has the Veteran contended to continue to 
experience such a rash.
On the basis of the medical evidence of record, the Veteran 
is not currently shown to have any disability as a result of 
either the facial rash (pseudofolliculitis barbae) or the 
ringworm type rash of the groin, which was documented during 
service.  The term "disability" in 38 U.S.C.A. § 1110 means 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In other words, simply because an injury or disease was shown 
in service, in this case, pseudofolliculitis barbae or a 
groin rash, that evidence alone is not enough to establish 
entitlement to VA disability compensation, there must be a 
current disability resulting from the injury.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability attributable to the 
pseudofolliculitis barbae or groin rash, there can be no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

To the extent that the Veteran relates his current skin rash 
disorder, non-specific skin rash, to the rashes incurred in 
service, although the Veteran is competent to describe 
symptoms pertaining to his claimed condition, he is generally 
not competent to diagnose the disability or to relate any 
current disability to service.  Once the Veteran goes beyond 
the description of the symptoms or features of a claimed 
condition to expressing an opinion that involves a question 
of medical diagnosis that is medical in nature and not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  There has been no evidence that the Veteran is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  For these reasons, the Board 
rejects the Veteran's statements as competent evidence 
sufficient to establish the diagnosis of a current skin rash 
disability that is related to his service.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is competent to report observable symptoms.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not 
here expressly endorsed a history of continuous 
symptomatology such as to support a grant of service 
connection here.

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis or 
medical causation, not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for a skin rash disorder to as a result 
of exposure to Agent Orange or to any in-service event, 
including pseudofolliculitis barbae or a groin rash, as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

In evaluating the veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Analysis

During service, the Veteran's assignments included duty in 
Vietnam as a water supply specialist in an engineer unit that 
exposed him to artillery and explosions.  He also has 
reported suffering a concussion from a mortar explosion.

The service treatment records show that the audiograms on 
entrance examination in June 1969, the puretone threshold 
levels in decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
in each ear were all below 20 decibels.  In April 1971, the 
puretone threshold levels in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz in each ear were all below 20 decibels 
except at 500 where the puretone threshold level was 35 in 
the right ear and 30 in the left ear.

On the separation examination in January 1972, the puretone 
thresholds in decibels, at 500, 1000, 2000, and 4000, Hertz 
were 20, 20, 20, and 15, in the right ear and 20, 20, 20, and 
10, in the left ear.  There is no record of testing at 3000. 

Regarding the post-service evidence, in June 2003 the Veteran 
was seen for an initial audiological evaluation.  There is no 
record of an audiogram associated with such treatment.  The 
diagnosis, however, was hearing within normal limits with 
excellent word recognition ability bilaterally.

On VA audiology testing in December 2006, the puretone 
thresholds in decibels, at 1000, 2000, 3000, and 4000, Hertz 
were 20, 10, 20, and 30, in the right ear and 15, 20, 25, and 
30, in the left ear. The speech recognition scores were 96 
percent in each ear. The diagnosis was hearing within normal 
limits, bilaterally.

The Veteran has complained of hearing loss, and is competent 
to describe symptoms of hearing loss.  Moreover, the record 
contains findings demonstrating clinical hearing loss per 
Hensley.  However, none of the audiometric data meets the 
standard of a hearing loss disability for VA compensation 
purposes under 38 C.F.R. § 3.385.  Accordingly, there is no 
current disability for VA purposes and the claim must 
therefore be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


						(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the 
application to reopen the previous determination regarding 
service connection for a skin rash disorder is granted.

Service connection for a skin rash disorder to include as a 
result of exposure to Agent Orange is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


